Name: 2012/468/EU: Commission Implementing Decision of 7Ã August 2012 amending Implementing Decision 2012/262/EU amending Decision 2008/589/EC establishing a specific control and inspection programme related to the cod stocks in the Baltic Sea
 Type: Decision_IMPL
 Subject Matter: fisheries;  natural environment
 Date Published: 2012-08-09

 9.8.2012 EN Official Journal of the European Union L 212/19 COMMISSION IMPLEMENTING DECISION of 7 August 2012 amending Implementing Decision 2012/262/EU amending Decision 2008/589/EC establishing a specific control and inspection programme related to the cod stocks in the Baltic Sea (2012/468/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1224/2009 of 20 November 2009 establishing a Community control system for ensuring compliance with the rules of the common fisheries policy, amending Regulations (EC) No 847/96, (EC) No 2371/2002, (EC) No 811/2004, (EC) No 768/2005, (EC) No 2115/2005, (EC) No 2166/2005, (EC) No 388/2006, (EC) No 509/2007, (EC) No 676/2007, (EC) No 1098/2007, (EC) No 1300/2008, (EC) No 1342/2008 and repealing Regulations (EEC) No 2847/93, (EC) No 1627/94 and (EC) No 1966/2006 (1), and in particular Article 95 thereof, Whereas: (1) Commission Decision 2008/589/EC (2) established a specific control and inspection programme applicable for a period of four years to ensure the harmonised implementation of the multiannual plan set up by Council Regulation (EC) No 1098/2007 (3) for the cod stocks in the Baltic Sea and the fisheries exploiting those stocks. (2) To address the clerical error occurred during the adoption procedure of Commission Implementing Decision 2012/262/EU (4) and consequently to bring that Decision in conformity with the opinion of the Committee for Fisheries and Aquaculture, the text or likely to be engaged should be deleted from paragraph 3 of Article 1 of that Decision. (3) Implementing Decision 2012/262/EU should therefore be amended accordingly. (4) The measures provided for in this Decision have been established in concert with the Member States concerned. (5) The measures provided for in this Decision are in accordance with the opinion of the Committee for Fisheries and Aquaculture, HAS ADOPTED THIS DECISION: Article 1 Paragraph 3 of Article 1 of Implementing Decision 2012/262/EU is replaced by the following: 3. Article 2 is replaced by the following: Article 2 Scope 3.1. The specific control and inspection programme shall cover control and inspection of: (a) fishing activities by vessels referred to in Article 2 of Regulation (EC) No 1098/2007 and by fishing vessels of all length engaged in the catch of salmon; (b) all related activities including the landing, weighing, marketing, transport and storage of fishery products and the recording of landing and sales. 2. The specific control and inspection programme shall apply for five years.  Article 2 This Decision shall enter into force on the day following that of its publication in the Official Journal of the European Union. Done at Brussels, 7 August 2012. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 343, 22.12.2009, p. 1. (2) OJ L 190, 18.7.2008, p. 11. (3) OJ L 248, 22.9.2007, p. 1. (4) OJ L 130, 17.5.2012, p. 22.